     Case: 1:20-cv-04555 Document #: 26 Filed: 11/18/20 Page 1 of 3 PageID #:165




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STEVEN BROOKS, DAVID CHAVEZ, and                 )
1540 N. MILWAUKEE LLC d/b/a DSTRKT               )
BAR & GRILL, and on behalf of all others         )
similarly situated,                              )
                        Plaintiffs,              )
                                                 )    Case No. 1:20-cv-04555
v.                                               )
                                                 )    Honorable Jorge L. Alonso
COMMONWEALTH EDISON COMPANY                      )
d/b/a ComEd and EXELON                           )
CORPORATION,                                     )

                            Defendants.

           MOTION TO WITHDRAW APPEARANCE OF GAYLE E. LITTLETON

        Pursuant to Local Rule 83.17, Defendant Commonwealth Edison Company (“ComEd”)

and Exelon Corporation (“Exelon”) requests leave to withdraw the appearance of Gayle E.

Littleton as counsel for ComEd and Exelon. In support thereof, ComEd and Exelon states as

follows:

        1.     On September 2, 2020, Ms. Littleton entered an appearance on behalf of ComEd

and Exelon as a Partner of Jenner & Block LLP.

        2.     Ms. Littleton is no longer a Partner at Jenner & Block LLP.

        3.     ComEd and Exelon will continue to be represented by the undersigned counsel of

record from Jenner & Block LLP.

        4.     Neither party will be prejudiced by the withdrawal of the appearance of Ms.

Littleton.


        WHEREFORE, ComEd and Exelon respectfully requests that the Court enter an order

granting leave to withdraw the appearance of Gayle E. Littleton as counsel for ComEd and Exelon.
   Case: 1:20-cv-04555 Document #: 26 Filed: 11/18/20 Page 2 of 3 PageID #:166




Dated: November 18, 2020                   Respectfully submitted,


                                             /s/ Terrence J. Truax
                                             Terrence J. Truax
                                             E. Glenn Rippie
                                             JENNER & BLOCK LLP
                                             353 N. Clark Street
                                             Chicago, IL 60654-3456
                                             Telephone: (312) 222-9350
                                             Facsimile: (312) 527-0484

                                             Counsel for Defendants Commonwealth
                                             Edison Company and Exelon Corporation




                                       2
    Case: 1:20-cv-04555 Document #: 26 Filed: 11/18/20 Page 3 of 3 PageID #:167




                                 CERTIFICATE OF SERVICE

       I, Terrence J. Truax, an attorney, certify that I caused copies of the foregoing MOTION

TO WITHDRAW APPEARANCE OF GAYLE E. LITTLETON to be served on all counsel

of record via the Court’s electronic filing system.




                                                   /s/ Terrence J. Truax
                                            Counsel for Defendants Commonwealth Edison
                                            Company and Exelon Corporation
